DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/24/2022 has been entered. Claim(s) 22-25, 28-31, 60-74 is/are pending in the application. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25, 28, 61, 66 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US20150321255A1) in view of Baker (Design and fabrication of an open-architecture selective laser melting system. Diss. Massachusetts Institute of Technology, 2017.).
Regarding Claim 22-23, 28, 66, 69 Colin teaches a method of additive manufacturing comprising: introducing a layer of powdered build material to a build surface in a build chamber of an additive manufacturing device (Claim 1); 
Controlling a pressure of a build environment above atmospheric pressure within the build chamber [0023]; 
And scanning an energy source over at least a portion of the layer of powdered build material such that at least a portion of the powdered build material is fused at least partially (Claim 1) while controlling a pressure of an environment in the build chamber so as to suppress evaporation of the powdered material during fusing (pressure is controlled to above 1 atm [0023]). 
This is repeated over multiple layers to form a 3D object. (Claim 1)
Regarding the claimed limitation of varying at least one of relative material composition or the pressure of the build chamber environment to change at least a porosity of a manufactured object in across a given layer, Colin does not teach the composition or atmosphere is varied to perform this function. However, Baker teaches a method of additive manufacturing freeform geometries and optimized structures with powder bed fusion (abstract) and teaches the environment in which build material is process including the pressure and blow of the ambient gas plays an important role in the formation of the final part (Page 67, Environmental Control [002]) where the build space may be filled with a shielding gas which can play a role in the formation of the weld plume, potentially contributing to porosity (Page 68, Lines 2-4) where the use of shielding gas protects the build surface from plasma plume and particle redeposition to reduce part porosity (Page 69, Lines 5-9); and teaches that pressure can be used to effect material composition during melting as some alloy elements have lower melting points and vapor pressure, and a composition can contain a secondary material of gassers to create controlled voids or porosity when raided to a vaporization/activation temperature during melting as a result of manipulated atmospheric pressure, unlocking a new dimension of part design; wherein the gassers are solid in the melt pool and later decompose to create a bubble (Section 2.3 Influences of Pressure, Pages 79-83, [001, 003-006]). Therefore, one of ordinary skill in the art would have been motivated to vary at least a relative material composition (by controlling pressure) or to vary the pressure in the build environment for the purpose of manipulating the porosity across a given layer during powder bed fusion for the purpose of forming parts with varying density as this can produce fabricated freeform object with regions of varying mechanical properties or to form complex parts of different densities without the need of joining formed parts through welding, thereby forming a spatially graded composition/porosity across an object. 

    PNG
    media_image1.png
    846
    1038
    media_image1.png
    Greyscale


Regarding Claims 24-25, Colin teaches the metallic powder is based on at least one of magnesium, aluminum, iron or titanium (Claim 12). 

Claims 29-30, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US20150321255A1) in view of Baker  and further in view of Ferrar (US9669583B2).
Regarding Claim 29, Colin teaches the pressure in the build area is maintained above atmospheric pressure; but does not teach whether the pressure control was accomplished by recirculating a containment gas through the build chamber. However, Ferrar teaches a method for selective laser sintering of metal powder and teaches that a gas flow unit configured to pass a flow of gas (abstract) with a gas recirculation loop and a pump for the purpose of maintaining a desired gas pressure and the loop may be contained in the build chamber (Col. 4, Lines 44-57). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Colin with a recirculating containment gas for the purpose of maintaining a desired pressure in the build chamber. 
Regarding Claim 30, since Colin in view of Ferrar teaches a recirculating gas is used to maintain above atmosphere in the build chamber, and teaches at least a portion of the build material is fused by scanning an energy source [0002, 0007]. It would therefore be expected to one of ordinary skill in the art that at least a portion of the build chamber recirculating gas would diffuse into the molten build material, under the expectations that substantially identical yield similar results; Colin also teaches the build material is solidified. [0007] Therefore any diffused gas into the melt would also be expected to be present as trapped upon solidification. 
Regarding Claim 60, applicant discloses Magnesium does not have a liquid phase at atmospheric pressure (Figure 4)



Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US20150321255A1) in view of Baker in further view of Ferrar (US9969583B2) as applied to Claim 30 above, and in further view of view of Vilaro et al. ("As-fabricated and heat-treated microstructures of the Ti-6Al-4V alloy processed by selective laser melting." Metallurgical and materials transactions A 42.10 (2011): 3190-3199.)
Regarding Claim 31, Colin does not teach a secondary processing step at lower pressure. However, Vilaro teaches that in selective laser melting, a secondary heat treatment can be performed (abstract) under vacuum (low pressure conditions) (Page 3191, Col. 2, Lines 33-45) where the heat-treated treated samples exhibit high yield and ultimate strengths while improving ductility (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Colin to perform a secondary processing step at a lower pressure for the purpose of improving mechanical properties such as ductility, it is thereby expected void generation would also result. 



Claims 61-65, 67-68, 70-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US20150321255A1) in view of Baker as applied to Claim 22 above, and in further view of view of Newell (US20040081573A1)
Regarding Claim 61, 70 and 74, Colin does not teach a second material is deposited. However, Newell a method of additive manufacturing a composite powder comprised of metal powder and thermoplastic resin and metal hydrides to form a green object before sintering so the metal hydride can produce hydrogen gas upon sintering so as to form voids (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to add metal hydride as a gasser to vary part porosity and binder to selectively added gasser-containing secondary material to the build system of Colin for the purpose of forming a composite sintered additively manufactured product with porosity. 
Regarding Claims 64 and 65, 68,71-72 Newell teaches the metal hydride/polymer is deposited by ink jet printing [0005, 0007]. 
Regarding Claims 62-63, 73, Baker teaches that when a gassars can be designed to generate volumes of gasses due to thermal or chemical activation and can be designed to decompose at or near melting (Page 81), and regarding the activation temperature being above the melting temperature Newell teaches the gassar metal hydrides can be removed after laser sintering by heating (Figure 1) the activation temperature of the metal hydride gassar is therefore considered to be higher than the melt temperature of laser sintering and its melt pool. 


Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
Regarding Claim 63, applicant argues that neither Colin or Newell teaches an activation temperature of secondary material that is higher than the melting point. However, this is not convincing as Newell teaches a gassar (void forming material) of metal hydride which forms a gas upon decomposition; and as seen in Fig 1, laser sintering is performed on each layer to composite powder of metal and metal hydride, followed by heating to a temperature to decompose binder and metal hydride. This implies the gas forming hydride activates at a temperature [0028] higher than the temperature of melting during laser sintering. [0024]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735